
	

114 SRES 479 IS: Urging the Government of the Democratic Republic of the Congo to comply with constitutional limits on presidential terms and fulfill its constitutional mandate for a democratic transition of power in 2016.
U.S. Senate
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 479
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2016
			Mr. Markey (for himself, Mr. Durbin, and Mr. Murphy) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Urging the Government of the Democratic Republic of the Congo to comply with constitutional limits
			 on presidential terms and fulfill its constitutional mandate for a
			 democratic transition of power in 2016.
	
	
 Whereas the United States and the Democratic Republic of the Congo (DRC) have a history of partnership grounded in economic investment and mutual interests in security and stability, and marked by efforts to address the protracted humanitarian crisis facing the country;
 Whereas in 2006, DRC adopted a new constitution with a provision limiting the President to 2 consecutive terms;
 Whereas in 2006, Joseph Kabila was elected President in what was widely viewed as a free and fair election;
 Whereas many respected international observers concluded that President Kabila’s reelection in 2011 was deeply flawed;
 Whereas President Kabila’s second term and constitutional mandate to serve as President of DRC ends on December 19, 2016;
 Whereas, for the past 2 years, President Kabila has used administrative and technical means to try to delay the presidential election, including—
 (1)by trying unsuccessfully to persuade the Parliament of DRC—
 (A)to change the Constitution of DRC to allow him to run for a third term; and (B)to pass a law requiring a multiyear census in advance of the presidential election, which was widely seen as an attempt to delay elections to allow President Kabila to remain in power;
 (2)by failing to pass timely election laws or release authorized election funding to the Independent National Elections Commission;
 (3)by declaring that it will take the Government of DRC between 16 and 18 months to revise the voter rolls; and
 (4)by enforcing nondemocratic and nonparticipatory restrictions that limit the ability of the political opposition to participate in the political process and the role of civil society in DRC;
 Whereas mass popular demonstrations convinced President Kabila to drop efforts to pass a law requiring a census in January 2015, but not before security forces had killed at least 36 protesters and jailed hundreds more;
 Whereas Congolese security and intelligence officials have arrested, harassed, and detained peaceful activists, members of civil society, political leaders, and others who oppose President Kabila’s effort to unconstitutionally remain in power after the expiration of his current term;
 Whereas President Obama spoke with President Kabila on March 15, 2015, and emphasized the importance of timely, credible, and peaceful elections that respect the Constitution of DRC and protect the rights of all DRC citizens;
 Whereas observers view President Kabila’s renewed call for a National Dialogue as another attempt to delay the elections and distract from the constitutional requirement for a democratic succession of the presidency later this year;
 Whereas international and domestic human rights groups have consistently reported on the worsening of the human rights situation in DRC, including—
 (1)the use of excessive force by security forces against peaceful demonstrators; and
 (2)an increase in politically motivated trials;
 Whereas the United Nations Organization Stabilization Mission in the Democratic Republic of the Congo has registered more than 312 human rights violations committed by officials of the Government of DRC between January 2015 and January 2016, most of which targeted political opponents, civil society, and journalists;
 Whereas the Government of DRC issued an arrest warrant for what appear to be politically motivated charges against a leading opposition figure the week after he declared his intent to run for President, and other political activists remain in jail;
 Whereas, on March 30, 2016, the United Nations Security Council unanimously adopted Resolution 2277, which—
 (1)expresses deep concern with— (A)the delays in the preparation of the presidential elections in DRC; and
 (B)increased restrictions of the political space in the DRC; and (2)calls for ensuring the successful and timely holding of elections, in particular presidential and legislative elections on November 2016, in accordance with the Constitution; and
 Whereas President Kabila’s refusal to publicly affirm that he will step down when his constitutional mandate expires has caused growing political tension, unrest, and violence across DRC: Now, therefore, be it
	
 That the Senate— (1)condemns—
 (A)actions by the Government of DRC to subvert the Constitution of DRC and undermine democracy, including the arrest and detention of civil society activists (such as Fred Bauma and Yves Makwambala), the harassment of political opponents, and its efforts to close political space and punish peaceful dissent;
 (B)the failure of the Government of DRC to take timely necessary measures to organize free and fair national elections; and
 (C)violations of human rights and international humanitarian law committed by security forces of the Government of DRC;
 (2)reaffirms its support for democracy and good-governance in sub-Saharan Africa that are free from political repression and abuses of human rights;
 (3)calls on President Kabila’s government— (A)to publicly and unequivocally commit to complete a peaceful transfer of presidential power upon the expiration of his mandate on December 19, 2016; and
 (B)to adhere to the Constitution of DRC and relinquish power at the end of his term on December 19, 2016;
 (4)calls on the President of the United States— (A)in coordination with regional and international partners and the United Nations, to impose targeted sanctions on those officials of the Government of DRC who are responsible for violence and human rights violations and undermining the democratic processes or institutions in DRC, including visa bans and asset freezes under Executive Order 13671 (79 Fed. Reg. 39947), based on actions that undermine democratic processes or institutions, or that threaten the peace, security, or stability of DRC; and
 (B)to consider lifting the sanctions described in subparagraph (A) when the President determines that— (i)President Kabila—
 (I)has publicly and unequivocally stated that he will complete a peaceful transfer of presidential power upon the expiration of his mandate on December 19, 2016;
 (II)has made verified progress toward organizing and holding timely free and fair national elections in accordance with the Constitution of DRC; and
 (III)is respecting human and political rights for the opposition and civil society; or (ii)a free and fair presidential election has been held in DRC, in accordance with the Constitution of DRC, and a new President has been sworn into office in DRC;
 (5)calls on the Secretary of State, the Secretary of Defense, and the Administrator of the United States Agency for International Development to review all United States assistance to DRC, including security and economic assistance, to ensure that such assistance is not being used to support President Kabila’s efforts to remain in power; and
 (6)calls on the Secretary of State and the Administrator of the United States Agency for International Development—
 (A)to continue providing financial and technical assistance to support the organizing of free, fair, and peaceful national elections, and support the inclusion and civic education of youth, women, and rural populations; and
 (B)to ensure the continuance of United States assistance that is delivered through national and international nongovernmental organizations, particularly assistance in support of improved democracy and governance and humanitarian needs.
				
